Title: From George Washington to James Henry, 20 November 1790
From: Washington, George
To: Henry, James



Sir,
Mount Vernon, November 20. 1790.

I availed myself a few days ago of the presence of Mr B. Basset to reacknowledge before him and Dr Stuart the original conveyance from me to the deceased Mr Custis of the land which you are possessed of by purchase from him in King and Queen County—This reacknowledgement in the opinion of professional men is all that is necessary to give validity to the deed, and all that is proper for me to do under the circumstances which exist.

The deed thus reacknowledged, was put into the hands of Mr Basset, but as he was in the act of departure it did not occur to me at that moment, that there were other papers of yours in my possession—these are now enclosed.
I beg you to be assured of my sensibility for the polite and flattering terms in which you have been pleased to express yourself of my public services in your letter of the 2 of June 1785, which I am ashamed to add ought to have been acknowledged long ago, but which one circumstance or another prevented until it had escaped me altogether or until reminded of it by your second application through Dr Stuart. I am Sir, your most obedt and very humble Servt

G. Washington.

